Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 12/05/2020, claims 1, 3-7 and 12-13 were amended and 16-20 were newly added. Therefore, claims 1-20 remain pending. 	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangat et al (US 2017/0064240) in view of Hansen et al (US 2009/0203447).
Regarding claims 1 and 12: 
Mangat discloses: 
a player window adapted for the playing of virtual golf by a virtual player (paragraph [0014], paragraph [0028], paragraph [0072], FIG. 1 shows a computing system 102 in the form of an entertainment console that may be used to present enhanced sporting event experiences, a variety of different video games, one or snore different media content items, and/or execute non-game applications and/or operating systems, companion application 116 may render football game 114 in one or more application windows, gameplay area 502 is a virtual representation of a football field. However, the selected sporting event could be virtually any type of sporting event, such as basketball, baseball, hockey, tennis, golf, rugby, and soccer, among others, and the type of gameplay area 502 displayed can be configured to match the type of sporting event selected); and
a broadcast window adapted for the showing of golf being played by a non-virtual player; said player window and said broadcast window being adapted for the contemporaneous playing of the same golf course by the virtual player and the non-virtual player (paragraph [0028], GUI 108 is operating in the snap mode in which a television broadcast of a football game 114 (e.g., provided via pass-through communication interface 112 from content source 106) and a companion application 116 providing football statistics of players playing in football game 114 are visually presented simultaneously via display 104).
However, Mangat does not specifically disclose that the contemporaneous playing conditions comprise simulating the actual playing conditions on the golf course being played by the non-virtual player.
Hansen discloses a video game system, wherein contemporaneous playing conditions comprise simulating the actual playing conditions on the golf course being played by the non-virtual player (paragraph [0101], environmental parameters may be modified in the video game to represent real-life environmental attributes. For example, where a new camera angle is used, where half time shows are presented, cheerleader outfits and dances, animations shown on real-life television shows, and other real-life visual attributes may be incorporated into the environmental parameters of the sports video game. Other real-life environmental attributes, such as real-life weather, stadium, field conditions, course, and other environmental attributes can also be incorporated as video game environmental parameters such that virtual/simulated weather, stadiums, golf courses, and field conditions more accurately represent the real-world conditions which they represent).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the contemporaneous playing conditions as taught by Hansen into the game system as taught by Mangat in order to yield the predictable result of providing players with a more realistic game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

Regarding claims 2-3: 
Mangat discloses that which is discussed above. However, Mangat does not specifically disclose that said player window includes a profile panel to enable a virtual player to customize a gaming experience; or an apparel window to enable a virtual player to customize the virtual clothes and shoes.
Hansen discloses a profile panel to enable a virtual player to customize their gaming experience (paragraph [0146], the user 300 inputs fantasy settings into the server 305 (e.g. via the Internet using a computer…); and 
an apparel window to enable a virtual player to customize the virtual clothes, shoes and other golf related items (paragraph [0094], Real-life attributes may also include how a real life team is developing, including changes in… jerseys, such real life team attributes may be incorporated into the video game, in some embodiments by… selectable updating, as such real-life attributes are developed, the examiner interprets selectable updating to include enabling a player to customize via an input to the video game system).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the customization as taught by Hansen into the gaming system as taught by Mangat in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

Regarding claim 13: 
Mangat disclose that which is discussed above. Mangat further discloses:
 a screen swap button that allows for the swapping of the hole window and a virtual hole window to toggle between a large screen and a small screen within the gaming display (paragraph [0027], computing system 102 may be configured to display two or more applications simultaneously in a split-screen "snap" mode of GUI 108. In yet another example, computing system 102 may be configured to run services or other tasks in the background while using different applications in the foreground. In some implementations, such applications and background services may correspond to different contextual states of computing system 102. In some implementations, a full screen or snap application may be augmented with graphic and/or sound overlays provided by the operating system and/or another application).

Regarding claim 14: 
Mangat disclose that which is discussed above. Mangat further discloses:
a golf avatar to digitally represent the virtual player within a screen of the contemporaneous broadcast of the non-virtual player (Fig. 1).

Regarding claim 15: 
Mangat disclose that which is discussed above. Mangat further discloses:
 a second golf avatar to digitally represent a second virtual player within a screen of the contemporaneous broadcast of the non-virtual player (Fig. 1).

Regarding claim 16: 
Mangat discloses that which is discussed above. However, Mangat does not specifically disclose that the actual playing conditions comprise at least one of the group comprising: wind speed, wind direction, rain.
Hansen discloses a video game system wherein the actual playing conditions comprise at least one of the group comprising: wind speed, wind direction, rain (paragraph [0070], examples of real-life environmental attributes that can be converted to a video game environmental parameters include, but are not limited to, conditions at a real-life sporting event where it is sunny, cloudy, shady, raining, snowing, sleeting, thundering, lightening, hot, cold, slippery, wet, dry, humid, hard ground, soft ground, and/or windy (including wind speed and wind direction)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the customization as taught by Hansen into the gaming system 

Regarding claim 17: 
Mangat discloses that which is discussed above. However, Mangat does not specifically disclose that a ball travel of a virtual golf ball after a shot by the virtual player is determined based on the actual playing conditions.
Hansen discloses a video game system wherein a ball travel of a virtual golf ball after a shot by the virtual player is determined based on the actual playing conditions (paragraph [0102], such environmental attributes and changes in video game environmental parameters can also affect video game character performance parameters. For example, where it is wet, cold, windy, or snowing in real-life and such environmental attributes are incorporated into the video game parameters, such visual conditions can effect video game character parameters by causing a higher (or lower) likelihood of fumbles, slips, inaccuracy, or missed shots, for example, Any performance effect that would occur in real-life as a result of the environmental conditions can be incorporated into the video game parameters and affect the video game character performance. Other video game character performance parameters that can be affected by environmental parameters include speed, agility, stopping, catching, throwing, kicking, hitting, driving, sliding, running, tacking, missing, jumping, passing, stopping, turning, wearing out equipment, and/or mechanical performance of a device, such as a car, in the video game).


Regarding claim 18: 
Mangat discloses that which is discussed above. However, Mangat does not specifically disclose that the location of a virtual golf ball after a shot by the virtual player is determined based on the actual playing conditions.
Hansen discloses a video game system wherein the location of a virtual golf ball after a shot by the virtual player is determined based on the actual playing conditions (paragraph [0102], such environmental attributes and changes in video game environmental parameters can also affect video game character performance parameters. For example, where it is wet, cold, windy, or snowing in real-life and such environmental attributes are incorporated into the video game parameters, such visual conditions can effect video game character parameters by causing a higher (or lower) likelihood of fumbles, slips, inaccuracy, or missed shots, for example, Any performance effect that would occur in real-life as a result of the environmental conditions can be incorporated into the video game parameters and affect the video game character performance. Other video game character performance parameters that can be affected by environmental parameters include speed, agility, stopping, catching, throwing, kicking, hitting, driving, sliding, running, tacking, missing, jumping, passing, stopping, turning, wearing out equipment, and/or mechanical performance of a device, such as a car, in the video game).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the customization as taught by Hansen into the gaming system as taught by Mangat in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

Regarding claim 19: 
Mangat discloses that which is discussed above. However, Mangat does not specifically disclose that the location of a virtual golf ball after a shot by the virtual player is determined based on at least one of the following: the actual playing conditions, the of the golf ball before the shot, and at least one customizable style setting.
Hansen discloses a video game system wherein the location of a virtual golf ball after a shot by the virtual player is determined based on at least one of the following: the actual playing conditions, a the of the golf ball before the shot, and at least one customizable style setting (paragraph [0102], such environmental attributes and changes in video game environmental parameters can also affect video game character performance parameters. For example, where it is wet, cold, windy, or snowing in real-life and such environmental attributes are incorporated into the video game parameters, such visual conditions can effect video game character parameters by causing a higher (or lower) likelihood of fumbles, slips, inaccuracy, or missed shots, for example, Any performance effect that would occur in real-life as a result of the environmental conditions can be incorporated into the video game parameters and affect the video game character performance. Other video game character performance parameters that can be affected by environmental parameters include speed, agility, stopping, catching, throwing, kicking, hitting, driving, sliding, running, tacking, missing, jumping, passing, stopping, turning, wearing out equipment, and/or mechanical performance of a device, such as a car, in the video game).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the customization as taught by Hansen into the gaming system as taught by Mangat in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

Regarding claim 20: 
Mangat discloses that which is discussed above. However, Mangat does not specifically disclose that a ball travel of a virtual golf ball after a shot by the virtual player is determined based on at least one of the following: the actual playing conditions, the of the golf ball before the shot, and at least one customizable style setting.
Hansen discloses a video game system wherein a ball travel of a virtual golf ball after a shot by the virtual player is determined based on at least one of the following: the actual playing conditions, the of the golf ball before the shot, and at least one customizable style setting (paragraph [0102], such environmental attributes and changes in video game environmental parameters can also affect video game character performance parameters. For example, where it is wet, cold, windy, or snowing in real-life and such environmental attributes are incorporated into the video game parameters, such visual conditions can effect video game character parameters by causing a higher (or lower) likelihood of fumbles, slips, inaccuracy, or missed shots, for example, Any performance effect that would occur in real-life as a result of the environmental conditions can be incorporated into the video game parameters and affect the video game character performance. Other video game character performance parameters that can be affected by environmental parameters include speed, agility, stopping, catching, throwing, kicking, hitting, driving, sliding, running, tacking, missing, jumping, passing, stopping, turning, wearing out equipment, and/or mechanical performance of a device, such as a car, in the video game).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the customization as taught by Hansen into the gaming system as taught by Mangat in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

Claims 4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangat et al (US 2017/0064240) in view of Hansen et al (US 2009/0203447) as applied to the claims above, and further in view of Wells (US 4,504,055).
Regarding claim 4: 
Mangat discloses that which is discussed above. However, Mangat does not specifically disclose that said profile panel includes a style window to enable a virtual player to customize the swing speed, ball trajectory, draw or fade preferences.
Naturally, the apparatus allows each player to choose for himself how that player plays a particular game of video golf, including choice of " clubs", choice of direction to hit the "ball" and choice of strength of shot).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the customization as taught by Wells into the gaming system as taught by Mangat and Hansen in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

Regarding claim 7: 
Mangat discloses that which is discussed above. However, Mangat does not specifically disclose an equipment selection window to enable a virtual player to select type of clubs, brand of clubs, type of balls, compression of balls, woods and lofts for each wood, irons and lofts for each iron, wedges type and lofts for each wedge, putter and loft, and other similar equipment options.
Wells discloses an equipment selection window to enable a virtual player to select type of clubs, brand of clubs, type of balls, compression of balls, woods and lofts for each wood, irons and lofts for each iron, wedges type and lofts for each wedge, putter and loft (3:21-35, Naturally, the apparatus allows each player to choose for himself how that player plays a particular game of video golf, including choice of " clubs", choice of direction to hit the "ball" and choice of strength of shot).


Regarding claims 8-9: 
Mangat discloses that which is discussed above. However, Mangat does not specifically disclose a playing conditions panel to illustrate the actual playing conditions of the golf course being by the non-virtual player.
Wells discloses a playing conditions panel to illustrate the actual playing conditions of the golf course being by the non-virtual player (1:65 - 2:17, the apparatus being variably programmable by first means to simulate different weather conditions and/or different course conditions, the apparatus also comprising second means selectively operable by a player to simulate choices of imaginary golf club and of strengths and directions of imaginary shots, the apparatus being adapted to plot the successive positions of the golf ball in dependence upon the particular weather conditions and/or course conditions being simulated and in dependence upon the particular choices of imaginary golf club and of strengths and directions of imaginary shots, as well as in dependence upon the features of the golf course).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the customization as taught by Wells into the gaming system as taught by Mangat and Hansen in order to yield the predictable result of providing players .

Claims 5-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangat et al (US 2017/0064240) in view of Hansen et al (US 2009/0203447) as applied to the claims above, and further in view of Bastawros (US  2014/0277627).
Regarding claims 5-6: 
Mangat discloses that which is discussed above. However, Mangat does not specifically disclose that said profile panel includes a statistics window to enable a virtual player to review their personal stats related fairways in regulation, greens in regulation, average driving distance and putts per round.
Bastawros discloses that said profile panel includes a statistics window to enable a virtual player to review their personal stats related fairways in regulation, greens in regulation, average driving distance, putts per round (paragraph [0057], Fig. 4, the Game Board default screen 400 of the present invention may also include a scorecard window 430 that displays statistics about a player's performance during a golf game. These statistics, which can be customized by the player using the graphical user interface, may include his or her current score, the portion of the course currently being played, the player's score per hole, the par per hole, the handicap, and other statistical data related to the holes being played).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the scoreboard as taught by Bastawros into the gaming system as taught by Mangat and Hansen in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby 

Regarding claim 10: 
Mangat discloses that which is discussed above. However, Mangat does not specifically disclose a virtual leaderboard that includes the scores of non-virtual players and virtual players.
Bastawros discloses a virtual leaderboard that includes the scores of non-virtual players and virtual players (paragraph [0057], Fig. 4, the Game Board default screen 400 of the present invention may also include a scorecard window 430 that displays statistics about a player's performance during a golf game. These statistics, which can be customized by the player using the graphical user interface, may include his or her current score, the portion of the course currently being played, the player's score per hole, the par per hole, the handicap, and other statistical data related to the holes being played).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the scoreboard as taught by Bastawros into the gaming system as taught by Mangat and Hansen in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

Regarding claim 11: 

Bastawros discloses a commentator window wherein a broadcaster comments on the contemporaneous play of the virtual player and non-virtual player (paragraph [0010], members of a Game Space can view other players' shots, scores, and statistics, make comments, propose and organize new games, search for courses, make reservations, get directions, and coordinate meetings).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the commentary as taught by Bastawros into the gaming system as taught by Mangat and Hansen in order to yield the predictable result of providing players with a more customizable game and enjoyable playing experience, thereby enticing greater gameplay by players and hence increasing profitability for game manufacturers.

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/07/2021, with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above. 
Applicant’s arguments, see Remarks, filed 07/07/2021, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715